Name: Commission Regulation (EC) No 2675/94 of 3 November 1994 amending Regulation (EEC) No 1014/90 laying down detailed implementing rules on the definition, description and presentation of spirit drinks
 Type: Regulation
 Subject Matter: marketing;  beverages and sugar;  plant product;  overseas countries and territories;  Europe
 Date Published: nan

 Avis juridique important|31994R2675Commission Regulation (EC) No 2675/94 of 3 November 1994 amending Regulation (EEC) No 1014/90 laying down detailed implementing rules on the definition, description and presentation of spirit drinks Official Journal L 285 , 04/11/1994 P. 0005 - 0006 Finnish special edition: Chapter 3 Volume 62 P. 0154 Swedish special edition: Chapter 3 Volume 62 P. 0154 COMMISSION REGULATION (EC) No 2675/94 of 3 November 1994 amending Regulation (EEC) No 1014/90 laying down detailed implementing rules on the definition, description and presentation of spirit drinksTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1576/89 of 29 May 1989 laying down general rules on the definition, description and presentation of spirit drinks (1), as last amended by Regulation (EEC) No 3280/92 (2), and in particular Articles 1 (4) (i) (2) and 6 (3) thereof, Whereas Article 5 of Regulation (EEC) No 1576/89 lays down that the names referred to in Article 1 (4) are to be used only for the spirit drinks defined therein and that spirit drinks which do not meet the specifications laid down for the products defined in Article 1 (4) may not bear the names assigned therein to those products and must be described as 'spirit drinks' or 'spirits'; Whereas special provisions should be laid down concerning the names of certain mixtures of spirit drinks with a view to ensuring fair competition between such mixtures and spirit drinks as defined in Regulation (EEC) No 1576/89 and to informing consumers properly as to the nature and alcoholic composition of the mixtures so as to avoid any confusion with regard to them; whereas such special provisions are to supplement the obligations laid down in Council Directive 79/112/EEC (3), as last amended by Commission Directive 93/102/EC (4), on the approximation of the laws of the Member States relating to the labelling of foodstuffs and in Council Directive 75/106/EEC (5), as last amended by Directive 89/676/EEC (6), on the making-up by volume of certain prepackaged liquids; Whereas the reputation and quality of spirits eligible for one of the traditional or geographical designations referred to in Article 1 of Regulation (EEC) No 1576/89 and Annex II thereto should be protected by prohibiting the use of such designations for such mixtures of spirit drinks; Whereas the names of certain tropical fruits should be added to the list of fruits in Article 4 of Commission Regulation (EEC) No 1014/90 (7), as last amended by Regulation (EEC) No 3458/92 (8), in order to take account of traditional practices in the French overseas departments; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Implementation Committee for Spirit Drinks, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1014/90 is amended as follows: 1. In Article 4, the following third paragraph is added: 'The first paragraph also covers, for products produced in the French overseas territories and departments, spirit drinks obtained from the following fruits: - banana (Musa paradisiaca), - passion fruit (Passiflora edulis), - ambarella (Spondias dulcis), - hog plum (spondias mombin).'; 2. the following Article 7c is inserted: 'Article 7c Where a spirit drink listed in Article 9 of Regulation (EEC) No 1576/89 is mixed with: - one or more spirit drinks, whether or not defined in Article 1 (4) of Regulation (EEC) No 1576/89, and/or - one or more distillates of agricultural origin, the sales description "spirit" or "spirit drink" must be shown clearly and visibly, without any other qualifying term, in a prominent position on the label. The first paragraph shall not apply to the description and presentation of such mixtures when they meet one of the definitions laid down in Article 1 (4) of Regulation (EEC) No 1576/89 and save as otherwise provided for in Article 7b. Without prejudice to the provisions of Council Directive 79/112/EEC (9)() on the labelling of ingredients of spirit drinks, the labelling and presentation of the products resulting from the abovementioned mixtures may only show one of the generic terms listed in Article 1 (4) of Regulation (EEC) No 1576/89 if the term does not form part of the sales the proportions of all the alcoholic ingredients contained in the mixture, preceded by the words "mixed spirit drink". The above must be in uniform characters of the same typeface and colour as those used in the sales description. They must be no larger than half the size of the characters used for the sales descriptions. The proportion of each alcoholic ingredient shall be equal to the percentage by volume of pure alcohol it represents in the total pure alcohol content by volume of the mixture. It shall be expressed in "% vol" in descending order of quantities used. ' Article 2 This Regulation shall not apply to products referred to in point 1 of Article 1, produced before or in the process of production on the date of its entry into force and complying with the rules in force at the date of its publication. 'Production' means the operations necessary to obtain a finished product, bottled and labelled for the final consumer. In order to be able to market products in the process of production prior to the date of entry into force of this Regulation, operators shall notify the competent national authorities in the month following the said date of entry into force of the quantities of such products which they hold on that date. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 November 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 160, 12. 6. 1989, p. 1. (2) OJ No L 327, 13. 11. 1992, p. 3. (3) OJ No L 33, 8. 2. 1979, p. 1. (4) OJ No L 291, 25. 11. 1993, p. 14. (5) OJ No L 42, 15. 2. 1975, p. 1. (6) OJ No L 398, 30. 12. 1989, p. 18. (7) OJ No L 105, 25. 4. 1990, p. 9. (8) OJ No L 350, 1. 12. 1992, p. 59. (9)() OJ No L 33, 8. 2. 1979, p. 1.